Exhibit 10.3

 

ADVANCED MAGNETICS, INC.

 

Restricted Stock Unit Agreement

 

Advanced Magnetics, Inc. (the “Company”) hereby enters into this Restricted
Stock Unit Agreement, dated as of the date set forth below, with the Recipient
named herein (the “Agreement”) and grants to the Recipient the Restricted Stock
Units (“RSUs”) specified herein pursuant to its Amended and Restated 2000 Stock
Plan, as amended and in effect from time to time. The Terms and Conditions
attached hereto are also a part hereof.

 

Name of recipient (the “Recipient”):

Brian J.G. Pereira

 

 

Date of this RSU grant:

February 7, 2006

 

 

Number of shares of the Company’s Common Stock (the “Underlying Shares”)
underlying the equivalent number of restricted stock units (the “RSUs”) granted
pursuant to this Agreement:

20,000

 

 

Vesting Start Date:

February 7, 2006

 

 

Number of RSUs that are vested on the Vesting Start Date:

0

 

 

Number of RSUs that are unvested on the Vesting Start Date:

20,000

 

 

 

Vesting Schedule:

 

One year from the Vesting Start Date:

5,000 units

Two years from the Vesting Start Date:

5,000 units

Three years from the Vesting Start Date:

5,000 units

Four years from the Vesting Start Date:

5,000 units

 

--------------------------------------------------------------------------------

 

/s/ Brian J.G. Pereira

Signature of Recipient

 

Brian J.G. Pereira

c/o Advanced Magnetics, Inc.

61 Mooney Street

Cambridge, Massachusetts 02138

ADVANCED MAGNETICS, INC.

 

 

By: /s/ Jerome Goldstein

Jerome Goldstein

Chief Executive Officer

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

ADVANCED MAGNETICS, INC.

 

Restricted Stock Unit Agreement – Terms and Conditions

 

Advanced Magnetics, Inc. (the “Company”) agrees to award to the recipient
specified on the cover page hereof (the “Recipient”), and the Recipient agrees
to accept from the Company, the number of restricted stock units (the “RSUs”)
specified on the cover page hereof representing an equivalent number of shares
of the Company’s Common Stock (the “Underlying Shares”), on the following terms:

 

1.            Grant Under Plan. This Restricted Stock Agreement (the
“Agreement”) is made pursuant to and is governed by the Company’s Amended and
Restated 2000 Stock Plan, as amended and in effect from time to time (the
“Plan”), and, unless the context otherwise requires, capitalized terms used
herein shall have the same meanings as in the Plan.

 

 

2.

Vesting if Business Relationship Continues.

 

(a)          Vesting Schedule. If the Recipient has maintained continuously a
Business Relationship with the Company through each date specified on the cover
page hereof, a portion of the RSUs shall vest on such date in such amounts as
are set forth opposite each such date on the cover page hereof. Except as
otherwise set forth herein, if the Recipient’s Business Relationship with the
Company is terminated by the Company or by the Recipient for any reason, whether
voluntarily or involuntarily, no additional RSUs shall become vested RSUs under
any circumstances with respect to the Recipient. Any determination under this
Agreement as to Business Relationship status or other matters referred to above
shall be made in good faith by the Board, whose decision shall be final and
binding on all parties.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

(b)          Termination of Business Relationship. For purposes hereof, a
Business Relationship shall not be considered as having terminated during any
military leave, sick leave, or other leave of absence if approved in writing by
the Company and if such written approval, or applicable law, contractually
obligates the Company to continue the Business Relationship of the Recipient
after the approved period of absence (an “Approved Leave of Absence”). In the
event of an Approved Leave of Absence, vesting of RSUs shall be suspended (and
all subsequent vesting dates shall be postponed by the length of the period of
the Approved Leave of Absence) unless otherwise provided in the Company’s
written approval of the leave of absence that specifically refers to this
Agreement. For purposes hereof, a Business Relationship shall include a
consulting arrangement between the Recipient and the Company that immediately
follows termination of employment, but only if so stated in a written consulting
agreement executed by the Company that specifically refers to this Agreement.

 

 

 

 


--------------------------------------------------------------------------------

- 2 -

 

 

(c)          Acceleration. These RSUs shall become immediately vested in full
with respect to all 20,000 shares of Common Stock issuable hereunder upon the
consummation of a Change of Control. A “Change of Control” shall mean the first
to occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934) becomes the beneficial owner of a majority of
the combined voting power of the then outstanding voting securities with respect
to the election of the Board of Directors of the Company; (b) any merger,
consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors of the Company, in its sole discretion.

 

In the event the Company terminates the Recipient’s employment with the Company
without “cause” or the Recipient terminates his employment for “good reason”
(each as defined in the Employment Agreement dated as of November 22, 2005 by
and between the Company and the Recipient (the “Employment Agreement”)), the
RSUs evidenced herein shall become immediately vested in full with respect to
all 20,000 shares of Common Stock issuable hereunder as of the effective date of
such termination.

 

3.            Issuance of Underlying Shares. With respect to any RSUs that
become vested RSUs pursuant to Section 2, subject to Section 5, the Company
shall issue to the Recipient, as soon as practicable following the applicable
vesting date specified on the cover page hereof, the number of Underlying Shares
equal to the number of RSUs vesting on such vesting date, provided that, if the
vesting date of any portion of the RSUs shall occur during either a regularly
scheduled or special “blackout period” of the Company wherein Recipient is
precluded from selling shares of the Company’s Common Stock, the receipt of the
corresponding Underlying Shares issuable with respect to such vesting date
pursuant to this Agreement shall be deferred until after the expiration of such
blackout period. The Underlying Shares the receipt of which was deferred as
provided above shall be issued to Recipient as soon as practicable after the
expiration of the blackout period.

 

4.            Restrictions on Transfer. The Recipient shall not sell, assign,
transfer, pledge, encumber or dispose of all or any of his or her RSUs.

 

5.            Withholding Taxes. All grants made pursuant to this Agreement
shall be subject to withholding of all applicable income and employment taxes
resulting from the issuance or vesting of the RSUs or the delivery of the
Underlying Shares (the “Tax Obligations”). The Company may, and the Recipient
hereby agrees and authorizes the Company on his behalf to, withhold, sell,
and/or arrange for the sale of such number of Underlying Shares otherwise
issuable to the Recipient pursuant to this Agreement as deemed necessary by the
Company, in its sole discretion, to ensure that the Tax Obligations can be
satisfied, including the right to sell shares having a fair market value greater
than the Tax Obligations; provided, however, that for

 

 

 


--------------------------------------------------------------------------------

- 3 -

 

this purpose the Tax Obligations shall be computed based on the minimum
statutory withholding rates for federal, state, local, and foreign income and
employment tax purposes; provided, further, however, that if the Company decides
to satisfy the Tax Obligations by withholding shares otherwise issuable
hereunder (rather than by selling or arranging for the sale of shares on behalf
of the Recipient), the Company shall not withhold shares having a fair market
value greater than the Tax Obligations. The Recipient further agrees that, if
the Company elects not to withhold, sell, or arrange for the sale of the amount
of Underlying Shares sufficient to satisfy the full amount of the Tax
Obligations, the Company may withhold such shortfall in cash from wages or other
remuneration or the Recipient will deliver to the Company, in cash, the amount
of such shortfall. The Recipient further agrees that the Recipient shall not
sell any of the Underlying Shares during the period of time that the Company is
acting on the Recipient’s behalf to withhold, sell, and/or arrange for the sale
of the number of Underlying Shares necessary to satisfy the Recipient’s Tax
Obligations. Notwithstanding the preceding three sentences, the Recipient may,
by written notice to the Company at least ten business days before the
applicable vesting date specified on the cover page hereof, elect to pay in cash
the applicable Tax Obligations, or make other appropriate provisions acceptable
to the Company for the payment of the applicable Tax Obligations, including the
withholding from any payroll or other amounts due to the Recipient.

 

Recipient further agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 5 and
the Recipient hereby grants the Company a irrevocable power of attorney to sign
such additional documents on the Recipient’s behalf if the Company is unable
after reasonable efforts to obtain Recipient’s signature on such additional
documents. This power of attorney is coupled with an interest and is irrevocable
by the Recipient.

 

6.            Provision of Documentation to Recipient. By signing the cover page
of this Agreement, the Recipient acknowledges receipt of a copy of this entire
Agreement, a copy of the Plan, and a copy of the Plan’s related prospectus.

 

7.            Section 409A of the Internal Revenue Code. The RSUs granted
hereunder are intended to avoid the potential adverse tax consequences to the
Recipient of Section 409A of the Internal Revenue Code of 1986, as amended, and
the Board may make such modifications to this Agreement as it deems necessary or
advisable to avoid such adverse tax consequences.

 

8.            Rights as Stockholder. The Recipient shall have no rights as a
stockholder of the Company with respect to any RSUs covered by this Agreement
until the issuance of the Underlying Shares.

 

 

9.

Miscellaneous.

 

(a)          Notices. All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Recipient, to the address set forth on the cover
page hereof or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

 

 


--------------------------------------------------------------------------------

- 4 -

 

 

(b)          Entire Agreement; Modification. This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties signatories to this Agreement. In the event of a conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.

 

(c)          Fractional RSUs or Underlying Shares. All fractional RSUs or
Underlying Shares resulting from the adjustment provisions contained in the Plan
shall be rounded down to the nearest whole unit or share.

 

(d)          Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth herein.

 

(f)           Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of Delaware without giving effect to the principles
of the conflicts of laws thereof.

 

(g)          No Obligation to Continue Business Relationship. Neither the Plan,
nor this Agreement, nor any provision hereof imposes any obligation on the
Company to continue a Business Relationship with the Recipient.

 

(h)         For purposes of Sections 2, 5 and 9(g), the “Company” shall mean the
Company as defined in Section 8(a) of the Plan.

 

 

 

 

 

 

 